Case: 16-11806     Date Filed: 03/15/2017   Page: 1 of 4


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-11806
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:14-cr-00146-ODE-JKL-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DESHAWN REILLY,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (March 15, 2017)

Before WILSON, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Deshawn Reilly appeals his 100-month sentence for possessing a firearm

after a felony conviction, in violation of 18 U.S.C. § 922(g)(1). Reilly appeals the
              Case: 16-11806     Date Filed: 03/15/2017    Page: 2 of 4


district court’s application of the U.S. Sentencing Guidelines (U.S.S.G. or

Guidelines)—specifically, the court’s calculation of the base offense level and

imposition of two enhancements. We affirm.

      The district court calculated a base offense level of 22, which applies if an

offense involves a “semiautomatic firearm that is capable of accepting a large

capacity magazine” and if the defendant has a “felony conviction of either a crime

of violence or a controlled substance offense.” See U.S.S.G. § 2K2.1(a)(3). Then

the district court imposed a two-level enhancement, which applies if an offense

involves three to seven firearms. See id. § 2K2.1(b)(1)(A). Also, the district court

imposed a four-level enhancement, which applies if a defendant “[u]se[s] or

possesse[s] any firearm or ammunition in connection with another felony offense;

or possesse[s] or transfer[s] any firearm or ammunition with knowledge, intent, or

reason to believe that it would be used or possessed in connection with another

felony offense.” See id. § 2K2.1(b)(6)(B).

      Appealing the calculation of the base offense level and the imposition of the

two enhancements, Reilly disputes his possession of three firearms: a FN Herstal

5.7 pistol (which the parties agree qualifies as a “semiautomatic firearm . . .

capable of accepting a large capacity magazine”), a Kel-Tec pistol, and a Glock

pistol. See id. § 2K2.1(a)(3). Specifically, Reilly disputes that the government

established “constructive possession” of these firearms. The government can


                                           2
              Case: 16-11806     Date Filed: 03/15/2017    Page: 3 of 4


establish constructive possession by showing, with either direct or circumstantial

evidence, that the defendant “exercise[d] ownership, dominion, or control over the

item or ha[d]the power and intent to exercise dominion or control.” United States

v. Greer, 440 F.3d 1267, 1271 (11th Cir. 2006). Also, Reilly disputes that he

possessed his Mossberg shotgun—the only firearm he admitted to possessing—“in

connection with” or “with knowledge, intent, or reason to believe that it would be

used or possessed in connection with” his possession of marijuana with intent to

distribute. See U.S.S.G. § 2K2.1(b)(6)(B).

      Although we review de novo the court’s application of the Guidelines to its

factual findings, we review for clear error the factual findings. United States v.

Johnson, 694 F.3d 1192, 1195 (11th Cir. 2012). We do not find clear error if the

record supports the court’s findings. United States v. Petrie, 302 F.3d 1280, 1290

(11th Cir. 2002). We find clear error only if we are left with a “definite and firm

conviction” that the court is mistaken. United States v. Rothenberg, 610 F.3d 621,

624 (11th Cir. 2010) (internal quotation marks omitted).

      The district court sentenced Reilly after reviewing his text messages

instructing his wife to purchase guns; testimony of a pawnshop employee stating

that Reilly directed his wife to purchase the FN Herstal 5.7 pistol and the Mossberg

shotgun; video of Reilly’s wife purchasing the two guns at the pawnshop;

testimony of agents at the Bureau of Alcohol, Tobacco, Firearms and Explosives


                                          3
              Case: 16-11806     Date Filed: 03/15/2017    Page: 4 of 4


(ATF) that Reilly transported the guns in a car that he shared with his wife;

Reilly’s admission to knowing that his wife kept the Kel-Tec and Glock pistols

inside their house; and testimony of ATF agents finding items associated with drug

distribution in the house, items such as heat sealers, packaging material, scales,

marijuana, approximately $140,000 in cash, a money counter, and GPS trackers.

The record supports each finding of fact, and the facts establish Reilly’s

constructive possession of the four firearms at issue. Also, the facts establish that

Reilly possessed the firearms “in connection with”—or “with knowledge, intent, or

reason to believe that [they] would be used or possessed in connection with”—a

felony offense. See U.S.S.G. § 2K2.1(b)(6)(B).

      Nothing suggests that the district court erred in finding these facts. And

after de novo review, we hold that the facts support the base offense level and the

two enhancements.

      AFFIRMED.




                                          4